I respectfully concur in judgment with the majority for the following reasons. In reference to the third assignment of error in which the majority concluded that the trial court had issued insufficient findings of fact and conclusions of law, I would have preferred that the majority attempted to give meaning to the judgment entry by presuming that all issues were res judicata
except for those issues which the court specifically had addressed. At that point, we could have specifically analyzed all of the res judicata issues as well as the ones which were, in fact, addressed. However, in light of the fact that I agree with the end result of the reversal, the remand will enable the trial court to clarify its position on the res judicata issues.
In regard to the majority's analysis regarding the second claim for relief concerning the necessity of a hearing on appellant's motion to disqualify the prosecutor's office,] do not believe that Kala v. Aluminum Smelting  Defining Co., Inc. (1998),81 Ohio St.3d 1, 688 N.E.2d 258, is as applicable as the majority implies. I note that in footnote 3 of Kala, the Supreme Court of Ohio acknowledges the American Bar Association Model Rules of Professional Conduct as well as the distinction that the American Bar Association makes between government lawyers and private lawyers in matters of disqualification. Kala at 7-8,688 N.E.2d at 264, fn. 3. Moreover, while I am not in disagreement that a hearing was probably required, do not necessarily believe thatKala is dispositive of the outcome of that hearing. Specifically, I am still not convinced that when a government attorney is involved, there is the same presumption that applies when there is a private attorney, as in Kala.
With the exception of the above issues, concur in the balance of the opinion and the judgment of the majority. *Page 86